Fourth Court of Appeals
                                            San Antonio, Texas
                                                   November 12, 2015

                                               No. 04-15-00410-CR

                                                   John BELTRAN,
                                                      Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012CR7747A
                                  Honorable Ray Olivarri, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 7, 2015.

                                                                           PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. LaHood                                Debra L. Parker
                 District Attorney, Bexar County                  111 Soledad St., Suite 300
                 101 W. Nueva, Suite 370                          San Antonio, TX 78205-2321
                 San Antonio, TX 78205